Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/953548 application originally filed November 20, 2020.
Claims 1-20 are pending and have been fully considered.  Claims 7-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a biorejuvenator, classified in C10G1/00.
II. Claims 7-10, drawn to an asphalt composition, classified in C08L95/00.
III. Claims 11-20, drawn to a method of preparing a biorejuvenator, classified in E01C7/187.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group I has separate utility such as not combining the biorejuvenator of Group I with asphalt.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I or II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a different process, including not co-liquefying the first biomass and second biomass of the produced biorejuvenator.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their different classifications;
(b) the invention have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Heather Flanagan on July 13, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhasmana et al. “Rheological and Chemical Characterization of Biobinders from Different Biomass Resources” Published: April 28, 2019 hereinafter “Dhasmana”.
Regarding Claims 1-3 and 6
	Dhasmana discloses on page 121 column 1, characterization of biocrude oil as an alternative binder material, which is referred to here as biobinder. The hydrothermal liquefaction technique was used to produce biobinder from spirulina algae (microalgae), swine manure, and nanoalgae. A chemical analysis was performed with the saturates, aromatics, resins, and asphaltenes technique to characterize the percentage of different components present in the biobinder. A rheological characterization of biobinders was conducted to evaluate their feasibility for use in pavement construction and to predict their performance during the service life of a pavement. Surface free energy properties of biobinders also were determined with the use of a sessile drop device to characterize adhesion properties. The results indicated that biobinder had significantly different rheological and chemical properties than conventional asphalt binder. When blended with conventional binder, biobinder showed the potential to reduce the stiffness of original binder. As a result, it might be used to rejuvenate mixes with recycled asphalt materials or find an application under low-temperature conditions.
Dhasmana discloses on page 122 “Biomass Conversion Process”, HTL is used to convert different types of feedstock, including wastewater nutrients, swine manure, cattle manure, micro- and macroalgae and sludge to biocrude oils under high temperature (200°C to 350°C) and pressure (5 to 15 MPa). At such elevated temperatures, water serves as the catalytic medium to encourage the breakdown and formation of chemical bonds and molecules, respectively.  Algae is then fed back into the HTL conversion cycle to produce various bioproducts, which are processed further to obtain biobinder as an end product. The recycling of algae in the same loop releases much of the nutrient content and thus results in multiplied algal production. From here, biosolid and bio-oil production rises. This production results in an increased biocrude yield, improved water quality, carbon dioxide sequestration, no competition for arable land, and beneficial nutrient reuse.
It is to be noted, the “nitrogen content” and “lipid content” are inherent characteristics of the biomass component.  Therefore, the biomass of Dhasmana appears to be identical to that of the instant application except that Dhasmana is silent concerning the inherent characteristics of biomass.  
However, it is the examiner's position it would have been inherent that the biomass of Dhasmana would contain the claimed nitrogen and lipid content, due to the biomass of Dhasmana overlaps the biomass of the present application.
Where the applicant claims a composition in terms of a function, property or characteristic, and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the applicant must prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhasmana et al. “Rheological and Chemical Characterization of Biobinders from Different Biomass Resources” Published: April 28, 2019 hereinafter “Dhasmana” in view of Pahlavan et al. “Exploiting Synergistic Effects of Intermolecular Interactions to Synthesize Hybrid Rejuvenators to Revitalize Aged Asphalt” Published: August 14, 2019 hereinafter “Pahlavan”.
Regarding Claims 4 and 5
	Dhasmana discloses the biorejuvenator of claim 1 of the present invention but fails to further teach the ratio of first biomass component to second biomass component.
	However, it is known in the art to use a first biomass (algae) and a second biomass (swine manure) in a ratio of about 6:1 to about 2:1, as taught by Pahlavan.
	Pahlavan discloses on page 15515 column 2, a nitrogen-enriched biobinder from algae feedstock added to biobinder from swine manure is a more effective biorejuvenator for aged bitumen.  Pahlavan discloses on page 15516 column 1, to produce a biorejuvenator using HTL, high temperature (>200 °C) and elevated pressure (>20 bar) are used to render water as a highly reactive medium capable of rapidly hydrolyzing, decomposing, and reforming biomass macromolecules (including lipids, carbohydrates, and proteins) into a mixture of chemical products. Due to the critical role that water plays in the HTL process, a typical reaction medium contains 10−20% biomass solids (algae and swine manure) and 80−90% water. In contrast to the biomass dewatering and drying required by the traditional approach of converting biomass to biofuels, HTL uniquely accommodates wet biomass, significantly reducing the energy requirements of the conversion processes. 
	It is to be noted, the biomass amount of Pahlavan overlaps the ratio of biomass component of the presently claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the amount of biomass in Pahlavan as the amount of biomass in Dhasmana. The motivation to do so is to use an effective amount of biomass biobinders that aids in a increase of production of bio-oil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771